I concur in the dissent and the conclusion reached by Judge Beals.
I especially dissent from that part of the prevailing *Page 639 
opinion which unnecessarily goes out of its way to overrule the decision in Riverside Finance Co. v. Griffith, 140 Wash. 322,248 P. 786. The decision in that case was supported by five prior cases cited therein. In at least four of the five cases cited therein, other prior cases were mentioned as supporting them. Several of the majority signing the prevailing opinion concurred with Judge Mackintosh in In re Finn's Estate,106 Wash. 137, 179 P. 103, and In re Brown's Estate, 124 Wash. 273,214 P. 10, wherein the other cases are discussed. The decision in the Meister case, relied upon by the majority, was not in the way of the decision in the Finn case, where we held that, where property was purchased and partly paid for by a wife with separate funds and the balance secured by a joint note and mortgage upon her separate property, its status as her separate property is fixed at that time and the presumption that it was community property is overcome, although subsequently community funds were used in paying the obligation where there was no intention as between husband and wife to change the original status of the property.
The foregoing principle announced in the Finn case was mentioned without disapproval in the case relied upon so much by the majority, the Rawlings case, supra.
There is no more necessity for overruling the RiversideFinance Co. case, supra, than there is for overruling all the cases therein cited and prior decisions cited in In re Finn'sEstate and In re Brown's Estate, supra.
Such decisions as that of the majority herein are making the law inconstant rather than uniform and consistent. *Page 640